 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00162 LJO-SKO
12                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE AND ORDER THEREON
13                          v.
14   JUVENTINO ALVAREZ, ET. AL.                          Date: February 3, 2020
                                                         Time: 1:00 p.m.
15                                 Defendants.           Honorable Sheila K. Oberto
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendants, by

19 and through their respective attorneys of record, hereby stipulate to continue the status conference in this

20 case from February 3, 2020, until April 13, 2020 at 1:00 p.m.

21          The parties request that time be excluded between February 3, 2020 and April 13, 2020 for the
22 following reasons: the defendants need additional time to review the discovery, consult with their

23 clients, and conduct further investigation. The case involves two wiretaps and approximately 5,000

24 pages of discovery. The proposed status conference date represents the earliest date that all counsel are

25 available thereafter, taking into account counsels’ schedules, defense counsels’ commitments to other

26 clients, and the need for preparation in the case and further investigation.
27          The parties further believe that time should be excluded until April 13, 2020, in that failure to
28 grant the requested case schedule would unreasonably deny the defendants continuity of counsel, and

      STIPULATION TO CONTINUE TRIAL DATE AND TRIAL
      CONFIRMATION
                                                         1
30
 1 unreasonably deny both the defendants and the government the reasonable time necessary for effective

 2 preparation, taking into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section

 3 3161(h)(7)(B)(iv). Based on the above-stated findings, the ends of justice served by the schedule as

 4 requested outweigh the interest of the public and the defendant in a trial within the original date

 5 prescribed by the Speedy Trial Act. Therefore, the parties request that the Court exclude the time until

 6 the new trial date from calculations under the Speedy Trial Act.

 7    Dated: January 30, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
 8

 9                                                            /s/ Kathleen A. Servatius
                                                              KATHLEEN A. SERVATIUS
10                                                            Assistant United States Attorney

11
     Dated: January 30, 2020                              /s/ James Homola
12                                                        Attorney for Juventino ALVAREZ

13 Dated: January 30, 2020                                /s/ Michael McDonald
                                                          Attorney for Defendant Julio Rivera
14

15                                                    ORDER

16          IT IS HEREBY ORDERED that the status conference in this case be continued from February 3,

17 2020, until April 13, 2020, at 1:00 p.m.

18          IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as

19 requested outweigh the interest of the public and the defendants in a trial within the original date

20 prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of

21 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

22 commence, the time period of February 3, 2020, and April 20, 2020, inclusive, is deemed excludable

23 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

24 at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

25 action outweigh the best interest of the public and the defendant in a speedy trial.

26
     IT IS SO ORDERED.
27

28 Dated:      January 31, 2020                                     /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
      STIPULATION TO CONTINUE TRIAL DATE AND TRIAL
      CONFIRMATION
                                                          2
30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE TRIAL DATE AND TRIAL
     CONFIRMATION
                                                    3
30
